DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 16 March 2021.
Claims 1-30 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 12, 13, 15-19, 24, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan et al. (US Publication 2019/0238212) in view of Jiang et al. (US Publication 2016/0269164).
With respect to claims 1 and 25, Kalhan teaches A method of wireless communication performed by a wireless node, (signal forwarding device, Figure 1B) comprising: 
receiving, from a first wireless node, data that is for a second wireless node; (signal forwarding device receives a signal from the origination device, Figure 1B)
receiving, from the second wireless node, at least one of first acknowledgment or negative acknowledgement (ACK/NACK) feedback for the packet or second ACK/NACK feedback for the data. (the destination device 114 can send a positive acknowledgment response (ACK) to the signal forwarding device 138 and/or the origination device 110, indicating that the first single-encoded forwarded signal 148 was successfully received, Paragraph 26)

Kalhan doesn’t teach transmitting, to the second wireless node, a packet that contains information associated with partial decoding of the data; 
Jiang teaches transmitting, to the second wireless node, a packet that contains information associated with partial decoding of the data; (One way to reduce the latency or RTT time before the status and/or acknowledgement messages 150 are received and decoded by the sender of data message 140 is to use a signal structure for the status and/or acknowledgement messages 150 that could be decoded within a shorter period of time in comparison to reception of the full transmitted acknowledgement message. According to some embodiments, one such signal structure employing a shorter reception period is to encode status and/or acknowledgement message 150 using an acknowledgement signal with a partially decodable signal structure, Paragraph 26)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Kalhan by transmitting, to the second wireless node, a packet that contains information associated with partial decoding of the data of Jiang. The motivation for combining Kalhan and Jiang is to be able to maintain orthogonality and limit interference with other communication channels, while enabling partial symbol processing and decoding of acknowledgement message 150 to achieve a reduction in latency and/or RTT. 

With respect to claim 3, and 15, Kalhan teaches wherein only the second ACK/NACK feedback is received, and the first ACK/NACK feedback corresponds to the second ACK/NACK feedback. (the destination device 114 can send a positive acknowledgment response (ACK) to the signal forwarding device 138 and/or the origination device 110, indicating that the first single-encoded forwarded signal 148 was successfully received, Paragraph 26) 

With respect to claim 4 and 16, Kalhan doesn’t teach further comprising: transmitting, prior to receiving the at least one of the first ACK/NACK feedback or the second ACK/NACK feedback, another packet
Jiang teaches further comprising: transmitting, prior to receiving the at least one of the first ACK/NACK feedback or the second ACK/NACK feedback, another packet. (the sender is able to decode the acknowledgement signal based on the first repetition 382, the sender may begin processing the acknowledgement signal during TTI 363 to determine whether the sender should resend the first data packet, send a second data packet, or send ECC information in data channel 370 during TTI 364 as a second data transmission 373, Paragraph 32)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Kalhan by transmitting, to the second wireless node, a packet that contains information associated with partial decoding of the data of Jiang. The motivation for combining Kalhan and Jiang is to be able to maintain orthogonality and limit interference with other communication channels, while enabling partial symbol processing and decoding of acknowledgement message 150 to achieve a reduction in latency and/or RTT. 

With respect to claim 5 and 17, Kalhan doesn’t teach wherein the packet and the other packet are associated with different hybrid automatic repeat request processes.
Jiang teaches wherein the packet and the other packet are associated with different hybrid automatic repeat request processes. (different HARQ processes are used to transmitted data, Paragraph 59)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Kalhan by transmitting, to the second wireless node, a packet that contains information associated with partial decoding of the data of Jiang. The motivation for combining Kalhan and Jiang is to be able to maintain orthogonality and limit interference with other communication channels, while enabling partial symbol processing and decoding of acknowledgement message 150 to achieve a reduction in latency and/or RTT. 
With respect to claim 6 and 18, Kalhan doesn’t teach wherein the packet contains the information associated with partial decoding of the data, and the other packet contains updated information associated with partial decoding of the data, and wherein the packet and the other packet are associated with a same hybrid automatic repeat request (HARQ) process.
Jiang teaches wherein the packet contains the information associated with partial decoding of the data, and the other packet contains updated information associated with partial decoding of the data, and wherein the packet and the other packet are associated with a same hybrid automatic repeat request (HARQ) process. (different packets can be associated with same HARQ process, Paragraph 59)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Kalhan by transmitting, to the second wireless node, a packet that contains information associated with partial decoding of the data of Jiang. The motivation for combining Kalhan and Jiang is to be able to maintain orthogonality and limit interference with other communication channels, while enabling partial symbol processing and decoding of acknowledgement message 150 to achieve a reduction in latency and/or RTT. 

With respect to claim 7 and 19, Kalhan doesn’t teach wherein the data is fully decoded by the wireless node after the packet is transmitted, wherein the packet contains the information associated with partial decoding of the data, and the other packet contains the data, and wherein the packet and the other packet are associated with a same hybrid automatic repeat request process.
Jiang teaches wherein the data is fully decoded by the wireless node after the packet is transmitted, wherein the packet contains the information associated with partial decoding of the data, and the other packet contains the data, and wherein the packet and the other packet are associated with a same hybrid automatic repeat request process. (different packets can be associated with same HARQ process, Paragraph 59)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Kalhan by transmitting, to the second wireless node, a packet that contains information associated with partial decoding of the data of Jiang. The motivation for combining Kalhan and Jiang is to be able to maintain orthogonality and limit interference with other communication channels, while enabling partial symbol processing and decoding of acknowledgement message 150 to achieve a reduction in latency and/or RTT. 

With respect to claim 12 and 24, Kalhan doesn’t teach wherein the first ACK/NACK feedback is associated with a code block group of the packet and the second ACK/NACK feedback is associated with a code block group of the data.
Jiang teaches wherein the first ACK/NACK feedback is associated with a code block group of the packet and the second ACK/NACK feedback is associated with a code block group of the data. (Acks are associated with code block group, Figure 4)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Kalhan by transmitting, to the second wireless node, a packet that contains information associated with partial decoding of the data of Jiang. The motivation for combining Kalhan and Jiang is to be able to maintain orthogonality and limit interference with other communication channels, while enabling partial symbol processing and decoding of acknowledgement message 150 to achieve a reduction in latency and/or RTT. 

With respect to claims 13 and 28, Kalhan teaches A method of wireless communication performed by a wireless node, (signal forwarding device, Figure 1B) comprising: 
transmitting, to the first wireless node, at least one of first acknowledgment or negative acknowledgement (ACK/NACK) feedback for the packet or second ACK/NACK feedback for the data. (the destination device 114 can send a positive acknowledgment response (ACK) to the signal forwarding device 138 and/or the origination device 110, indicating that the first single-encoded forwarded signal 148 was successfully received, Paragraph 26)

Kalhan doesn’t teach receiving, from a first wireless node, a packet that contains information associated with partial decoding of data transmitted to the first wireless node by a second wireless node;
Jiang teaches receiving, from a first wireless node, a packet that contains information associated with partial decoding of data transmitted to the first wireless node by a second wireless node; (One way to reduce the latency or RTT time before the status and/or acknowledgement messages 150 are received and decoded by the sender of data message 140 is to use a signal structure for the status and/or acknowledgement messages 150 that could be decoded within a shorter period of time in comparison to reception of the full transmitted acknowledgement message. According to some embodiments, one such signal structure employing a shorter reception period is to encode status and/or acknowledgement message 150 using an acknowledgement signal with a partially decodable signal structure, Paragraph 26)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Kalhan by transmitting, to the second wireless node, a packet that contains information associated with partial decoding of the data of Jiang. The motivation for combining Kalhan and Jiang is to be able to maintain orthogonality and limit interference with other communication channels, while enabling partial symbol processing and decoding of acknowledgement message 150 to achieve a reduction in latency and/or RTT.

Claims 2, 14, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan et al. (US Publication 2019/0238212) in view of Jiang et al. (US Publication 2016/0269164) further in view of Wang et al. (US Publication 2019/0165807).

With respect to claims 2, 14, 26, and 29, Kalhan in view of Jiang doesn’t teach wherein the information associated with partial decoding of the data comprises log likelihood ratio values.
Wang teaches wherein the information associated with partial decoding of the data comprises log likelihood ratio values. (receive N log-likelihood ratios LLRs corresponding to a to-be-decoded signal, Paragraph 135)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Kalhan and Jiang by the information associated with partial decoding of the data comprises log likelihood ratio values of the data of Wang. The motivation for combining Kalhan, Jiang and Wang is to be able to reflect path quality more accurately, thereby reducing a time for finding an optimal path.


Allowable Subject Matter
Claim 8-11, 20-23, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472